J-S65009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

AMAR WHITE

                            Appellant              No. 2515 EDA 2013


             Appeal from the Judgment of Sentence July 29, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0011687-2011


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                      FILED DECEMBER 22, 2014

       Appellant, Amar White, appeals from the judgment of sentence

entered after his probation was revoked by the Honorable Carolyn H.

Nichols, Court of Common Pleas of Philadelphia County.         Additionally,

White’s appointed counsel, the Defender Association of Philadelphia,1 has

filed an application to withdraw as counsel pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 602

____________________________________________


*
  Retired Senior Judge assigned to the Superior Court.
1
  Karl Baker, Esquire, Owen W. Larrabee, Esquire, and Ellen T. Greenlee,
Esquire of the Defender Association of Philadelphia have all entered
appearances on behalf of White in this Court. However, Victor Rauch,
Esquire, of the Defender Association of Philadelphia has executed most of
the pertinent documents filed pursuant to the petition to withdraw. For ease
of discussion, we will treat the Defender Association of Philadelphia as the
petitioning attorney.
J-S65009-14


Pa. 159, 978 A.2d 349 (2009). After careful review, we affirm White’s

judgment of sentence and grant counsel’s petition to withdraw.

      White pled guilty to one count of possession of narcotics with intent to

deliver. The trial court sentenced White to a term of incarceration of eleven

and one half months to twenty-three months, to be followed by a two-year

period of probation.     The trial court granted White immediate parole

pursuant to time already served.

      Four months later, White was brought before Judge Nichols again on

allegations that he had violated his probation.       At the hearing, White

admitted that he had a drug problem, and requested that he be permitted to

attend drug treatment. Judge Nichols lifted White’s detainer, but found him

in violation.   Judge Nichols imposed a new sentence, which increased the

probationary period to four years.

      As noted, the Defender Association of Philadelphia has requested to

withdraw and has submitted an Anders brief in support thereof contending

that Appellant’s appeal is frivolous. The Supreme Court of Pennsylvania has

articulated the procedure to be followed when court-appointed counsel seeks

to withdraw from representing an appellant on direct appeal:

      [I]n the Anders brief that accompanies court-appointed
      counsel’s petition to withdraw, counsel must: (1) provide a
      summary of the procedural history and facts, with citations to
      the record; (2) refer to anything in the record that counsel
      arguably believes supports the appeal; (3) set forth counsel’s
      conclusion that the appeal is frivolous; and (4) state counsel’s
      reasons for concluding that the appeal is frivolous. Counsel
      should articulate the relevant facts of record, controlling case

                                     -2-
J-S65009-14


       law, and/or statutes on point that have led to the conclusion that
       the appeal is frivolous.

Commonwealth v. Santiago, 602 Pa. 159, 178-79, 978 A.2d 349, 361

(2009).

       We note that the Defender Association of Philadelphia has complied

with the technical requirements of Anders as articulated in Santiago.

Additionally, the Defender Association of Philadelphia confirms that it sent a

copy of the Anders brief to White as well as a letter explaining to White that

he has the right to proceed pro se or the right to retain new counsel. A copy

of the letter is appended to the Defender Association of Philadelphia’s

petition, as required by this Court’s decision in Commonwealth v.

Millisock, 873 A.2d 748 (Pa. Super. 2005), in which we held that “to

facilitate appellate review, … counsel must attach as an exhibit to the

petition to withdraw filed with this Court a copy of the letter sent to

counsel’s client giving notice of the client’s rights.” Id. at 749 (emphasis in

original).
      We will now proceed to examine the issue counsel set forth in the

Anders brief.2       Counsel raises only one issue for our review.          White

contends that the sentence imposed by the trial court was excessive.

       On appeal from a judgment of sentence following the revocation of

probation

____________________________________________


2
 White has not filed a response to the Defender Association of Philadelphia’s
petition to withdraw.



                                           -3-
J-S65009-14


      [o]ur review is limited to determining the validity of the
      probation revocation proceedings and the authority of the
      sentencing court to consider the same sentencing alternatives
      that it had at the time of the initial sentencing. 42 Pa.C.S.A. §
      9771(b).

Commonwealth v. Fish, 752 A.2d 921, 923 (Pa. Super. 2000).

      “Revocation of a probation sentence is a matter committed to the

sound discretion of the trial court and that court's decision will not be

disturbed on appeal in the absence of an error of law or an abuse of

discretion.”    Commonwealth v. Ahmad, 961 A.2d 884, 888 (Pa. Super.

2008) (citation omitted).     A court may revoke an order of probation upon

proof of the violation of specified conditions of the probation.            See

Commonwealth v. Infante, 585 Pa. 408, 420, 888 A.2d 783, 791 (2005).

“A probation violation is established whenever it is shown that the conduct of

the probationer indicates the probation has proven to have been an

ineffective vehicle to accomplish rehabilitation and not sufficient to deter

against future antisocial conduct.”      Id., 585 Pa. at 421, 888 A.2d at 791.

Technical      violations   are   sufficient   to   trigger   revocation.   See

Commonwealth v. Sierra, 752 A.2d 910 (Pa. Super. 2000).

      As noted above, White contends that the addition of time to his

probationary sentence is excessive.        This claim raises a challenge to the

discretionary aspects of the sentence imposed.          See Commonwealth v.

Hornaman, 920 A.2d 1282, 1284 (Pa. Super. 2007).




                                        -4-
J-S65009-14


        “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.” Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa.

Super. 2004) (citation omitted). When challenging the discretionary aspects

of the sentence imposed, an appellant must present a substantial question

as to the inappropriateness of the sentence.         See Commonwealth v.

Tirado, 870 A.2d 362, 365 (Pa. Super. 2005). “Two requirements must be

met before we will review this challenge on its merits.” McAfee, 849 A.2d

at 274. “First, an appellant must set forth in his brief a concise statement of

the reasons relied upon for allowance of appeal with respect to the

discretionary aspects of a sentence.” Id.

        “Second, the appellant must show that there is a substantial question

that the sentence imposed is not appropriate under the Sentencing Code.”

Id.     That is, “the sentence violates either a specific provision of the

sentencing scheme set forth in the Sentencing Code or a particular

fundamental norm underlying the sentencing process.” Tirado, 870 A.2d at

365.     We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists.3 See id. “Our inquiry must focus on

____________________________________________


3
    Rule 2119 provides the following, in pertinent part:
                                       …
        (f) Discretionary aspects of sentence.             An appellant who
        challenges the discretionary aspects of a sentence in a criminal matter
        shall set forth in his brief a concise statement of the reasons relied
(Footnote Continued Next Page)


                                           -5-
J-S65009-14


the reasons for which the appeal is sought, in contrast to the facts

underlying the appeal, which are necessary only to decide the appeal on the

merits.” Id.

      In the present case, White’s appellate brief contains the requisite Rule

2119(f) concise statement, and, as such, is in technical compliance with the

requirements to challenge the discretionary aspects of a sentence.        White

argues in his Rule 2119(f) statement that the sentence imposed by the trial

court was “excessive.” Appellant’s Brief at 6. It is well-settled that a generic

claim that a sentence is excessive does not raise a substantial question for

our review. See, e.g., Commonwealth v. Christine, 78 A.3d 1, 10 (Pa.

Super. 2013). Additionally, White fails to point to any sentencing factors the

lower court allegedly failed to take into consideration, or otherwise detail the

manner in which the court purportedly violated the sentencing code.

Accordingly, White fails to raise a substantial question for our review and his

challenge to the discretionary aspects of his sentence is without merit. See

Tirado; McAfee.




                       _______________________
(Footnote Continued)

      upon for allowance of appeal with respect to the discretionary aspects
      of a sentence. The statement shall immediately precede the argument
      on the merits with respect to the discretionary aspects of sentence.

Pa.R.A.P., Rule 2119(f), 42 PA.CONS.STAT.ANN.




                                            -6-
J-S65009-14


      After examining the issues contained in the Anders brief and

undertaking our independent review of the record, we concur with counsel’s

assessment that the appeal is wholly frivolous.

      Judgment of sentence affirmed. Permission to withdraw as counsel is

granted. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2014




                                      -7-